           Case 5:21-cv-00363-JD Document 4 Filed 08/06/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

BENJAMIN COLUCCI, and                                    )
DEANNA COLUCCI,                                          )
     Plaintiffs,                                         )
                                                         )
v.                                                       )
                                                         )
CITY OF DEL CITY POLICE DEPARTMENT,                      )   Case No. CIV-21-00363-JD
CITY OF DEL CITY,                                        )
POLICE CHIEF STEVE ROBINSON,                             )
MAJOR TED KLEBER,                                        )
OFFICER MIKE GRAY,                                       )
THOMAS LEATHERBEE,                                       )
THERESA TOUCHET,                                         )
     Defendants.                                         )


                      RESPONSE TO ORDER TO SHOW CAUSE


        Comes now, the Plaintiffs, by and through their attorney, Beau Phillips and for their

response to the Courts Order to Plaintiffs to Show Cause submit the following:

     1. Plaintiffs’ Counsel is licensed, but does not ordinarily practice in the Western

        District. After handling the initial municipal citations and condemnation proceeding

        against the Plaintiffs, Counsel assisted the Plaintiffs in finding counsel more

        experienced in the Federal courts and specifically with 1983 actions. Unfortunately,

        said attorney withdrew due to a conflict and the Plaintiffs returned to Counsel with

        the statute of limitations looming.

     2. Counsel timely filed the Petition, but due to miscommunication within the office,

        the Summons and the task of completing service were overlooked.
           Case 5:21-cv-00363-JD Document 4 Filed 08/06/21 Page 2 of 2




   3. Counsel is very active in the Oklahoma state court system and participated in

       multiple jury trials during this time period.

   4. Since the filing of the action, the statute of limitation has lapsed. A dismissal, even

       without prejudice, would materially harm the Plaintiffs.

   5. Federal Rule of Civil Procedure 4(m) allows that even without a showing of good

       cause, the Court may “order that service by made within a specified time.” If this

       Court was to Order that Service be completed within 30 days, or as the Court deems

       adequate, the Plaintiffs will comply.




WHEREFORE, Plaintiffs request this Court find good cause and extend the time for

service or, in the alternative, order that service be made within a specified time under Fed.

R. Civ. P. 4.




                                                   Respectfully submitted,

                                                   s/ Beau D. Phillips

                                                   ________________________
                                                   Beau D. Phillips OBA # 21997
                                                   Attorney for Plaintiffs
                                                   2525 N.W. Expressway Suite 220
                                                   Oklahoma City, OK 73112
                                                   405-626-7351
                                                   BP.Legal@yahoo.com




                                               2
